COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00412-CR


Valeria Jo Fordjour a.k.a. Valeria        §    From Criminal District Court No. 1
Humphries Thomas
                                          §    of Tarrant County (1420829D)

                                          §    February 11, 2016
v.
                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel